455 F.2d 991
The LUBBOCK NATIONAL BANK, Plaintiff-Appellee,v.Gene McFERRIN, Defendant-Appellant.
No. 71-3200 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 21, 1972.Rehearing Denied April 17, 1972.

Appeal from the United States District Court for the Northern District of Texas.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  Judgment was entered for the bank in a suit on a note.  A counterclaim and third party complaint are pending in the district court and this appeal was allowed under Rule 54(b), F.R.Civ.P. There was no error in the grant of summary judgment for the bank.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966